IN THE SUPREME COURT OF THE STATE OF DELAWARE


JOHN M. KIHM, individually and on
                                §
behalf of all others similarly situated,
                                §
                                §                  No. 309, 2021
             Plaintiff Below,   §
             Appellant,         §                  Court Below – Court of Chancery
                                §                  of the State of Delaware
       v.                       §
                                §
DAVID M. MOTT, LEON O.          §                  C.A. No. 2020-0938-MTZ
MOULDER, DR. MARY LYNNE         §
HEDLEY, TIMOTHY R. PEARSON,     §
KAVITA PATEL, LAWRENCE M.       §
ALLEVA, GARRY A. NICHOLSON,     §
PASCALE WITZ, DR. BETH          §
SEIDENBERG, NEW ENTERPRISE      §
ASSOCIATES 13, L.P., NEA 13 GP, §
LTD., NEA 15 OPPORTUNITY FUND, §
L.P., NEA PARTNERS 15-OF, L.P., §
NEA 15 GP, LLC, NEW ENTERPRISE §
ASSOCIATES, INC., NEA           §
MANAGEMENT COMPANY, LLC,        §
CITIGROUP INC., and CITIGROUP   §
GLOBAL MARKETS, INC.,           §
                                §
            Defendants Below,   §
            Appellees.          §


                              Submitted: March 30, 2022
                                Decided: April 8, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR,                         and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                           ORDER
      On this 8th day of April, 2022, after careful consideration of all briefs and the

record on appeal, and after oral argument, we find it evident that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons stated

in the August 31, 2021 opinion and orders.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                       BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                      Justice